UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- X
NOVARTIS VACCINES AND           :
DIAGNOSTICS, INC., NOVARTIS     :     18cv2434(DLC)
PHARMA AG, and GRIFOLS          :
WORLDWIDE OPERATIONS LIMITED,   :      OPINION AND
                                :         ORDER
                                :
                  Plaintiffs,
                                :
               -v-
                                :
REGENERON PHARMACEUTICALS, INC.,:
                                :
                   Defendant.   :
------------------------------- X

APPEARANCES:

For the Plaintiffs:
Sherman Kahn
Hui Liu
Mauriel Kapouytian Woods LLP
15 West 26th Street, 7th fl.
New York, NY 10010

Heinz Johann Salmen
William A. Rakoczy
Heinz J. Salmen
Thomas H. Ehrich
Matthew V. Anderson
Neil B. McLaughlin
Lauren M. Lesko
Rakoczy Molino Mazzochi Siwik LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654

For the Defendant:
Faith E. Gay
David Elsberg
Greg Wolfe
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104

Donald R. Ware
Jeremy A. Younkin
Richard Maidman

                                  1
Foley Hoag LLP (Boston)
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210

DENISE COTE, District Judge:

     Novartis Vaccines and Diagnostics, Inc., Novartis Pharma

AG, and Grifols Worldwide Operations Limited (collectively,

“Novartis”) commenced this action on March 19, 2018 against

Regeneron Pharmaceuticals, Inc. (“Regeneron”) alleging patent

infringement.   This Opinion resolves a discovery dispute between

the parties that is of importance to Novartis’s demand for its

lost profits as damages for Regeneron’s infringement.   For the

reasons explained below, Novartis may not rely on a spreadsheet

it produced after the close of discovery that identifies for the

first time its net sales and profits.



                             Background

     Since 2007, Novartis has manufactured and sold a drug

called Lucentis that treats wet age-related macular degeneration

and other eye disorders.   A non-party company manufactures the

active ingredient in Lucentis in the United States and then

ships the ingredient to plaintiff Novartis Pharma AG (“Pharma”)

in Switzerland.   Pharma then finishes the manufacturing of

Lucentis and sells it to non-party affiliate distributors for

sale throughout the world.   Pharma has entered into


                                  2
supplier/distributor agreements with these non-party affiliate

distributors (the “Agreements”).       The Agreements address the

pricing, sale, and distribution of all of Pharma’s products,

including Lucentis, that are distributed by the affiliate, but

do not mention Lucentis by name.

     In 2011, Novartis brought an action in Delaware against

three other biotechnology companies, seeking damages for

infringement of the same patent at issue here.       See Complaint,

Novartis Vaccines & Diagnostics, Inc. et al. v. MedImmune LLC et

al., No. 11cv00084, 2011 WL 445672 (D.Del. Jan. 26, 2011).       That

litigation settled in 2014 before discovery began on Novartis’s

damages theories.

     In 2011, Regeneron began manufacturing and selling a

product called Eylea that is a competitor of Lucentis.       Novartis

alleges that Eylea’s active ingredient is manufactured in the

United States through a process that uses a cell line that

infringes Novartis’s patent at issue in this suit.

     On March 19, 2018, Novartis filed this action against

Regeneron for patent infringement.       Novartis seeks damages for

Regeneron’s alleged patent infringement under both reasonable-

royalty and lost-profits theories.       As Novartis made explicit

recently, it seeks lost-profits damages only on behalf of

Pharma, not on behalf of Pharma’s affiliated distributors.



                                   3
     To the extent the patent infringement claims are identical

to those litigated in the Delaware action, Novartis has been

permitted to rely here on the discovery it produced in that

earlier litigation.   Because there was no damages discovery in

the Delaware action, however, discovery regarding damages has

been undertaken here for the first time.

     On June 26, 2018, Regeneron served its first set of

document requests, seeking all documents on which “Novartis

intends to rely upon in this litigation to support its claims or

defenses.”   On June 29, Novartis served its initial disclosures,

pursuant to Rule 26(a)(1), Fed. R. Civ. P.   In these initial

disclosures, Novartis identified “Financial documents relating

to sales and profits generated by Lucentis® outside the United

States.”   These initial disclosures also contained a section

titled “Information Related to Calculation of Damages” in which

Novartis disclosed that it was seeking compensatory damages,

including lost profits, and stated that “Novartis will make

available for inspection and copying, at the appropriate time,

documents and/or computations, together with supporting

documents, concerning any claim for compensatory damages.”

     On December 11, 2018, Regeneron served its first set of

interrogatories on Novartis.   Interrogatory number eight sought

“all agreements or licenses that concern . . . Lucentis.”



                                 4
     On January 24, 2019, Regeneron served a third set of

document requests.   Request number 42 sought

     Documents sufficient to show the revenues or profits
     generated for each Plaintiff by Lucentis® . . .
     including monthly, quarterly, or annual amounts of
     revenue from sales; the allocation of profits and
     booking of profits for each sale of Lucentis®;
     monthly, quarterly, or annual number of prescriptions;
     monthly quarterly, or annual gross profits from sales;
     monthly quarterly, or annual net profits from sales;
     together with all expenses, deductions, allowances, or
     other adjustments used to calculate net profits; or
     monthly, quarterly, or annual amounts spent on
     marketing, advertising, promoting, selling, and
     providing samples, both in the aggregate and based on
     the particular type of expense.

     Fact discovery closed on March 29.   During and after the

fact discovery period, both parties, but primarily Regeneron,

brought a significant number of discovery disputes to the

Court’s attention.   Several of Regeneron’s requests for court

intervention were triggered by its contention that Novartis had

not yet produced all relevant Agreements concerning Lucentis.

     At a February 8 telephone conference, the parties were

ordered to agree to a firm deadline for production of all

agreements or licenses concerning Lucentis with the warning that

any delay at this stage in the litigation in producing documents

that support the plaintiffs’ damages claim could affect the

plaintiffs’ ability to recover damages.   On several occasions,

Novartis assured Regeneron and the Court that it had been

actively engaged in the discovery process and had produced all


                                 5
agreements and/or licenses related to its patent and Lucentis.

This included representations in letters to the Court dated

February 20 and March 15 and in communications with Regeneron on

March 12 and March 27.

     Another discovery dispute, born out of Novartis’s complaint

that Regeneron had failed to provide adequate damages-related

discovery about its supply chain for Eylea, gave rise to a

telephone conference on March 22.       Following this conference,

the Court ordered briefing on Novartis’s theory of damages.

Novartis filed its opening brief on this issue on March 29,

Regeneron filed a responsive brief on April 5, and Novartis

filed a reply brief on April 16.       In its April 5 brief,

Regeneron argued, inter alia, that Novartis could not claim

lost-profits damages for non-party affiliates’ sales of

Lucentis.   That same day –- which was also the deadline for the

parties to exchange opening expert reports -- Novartis produced

the spreadsheet calculating Pharma’s lost profits discussed

below (the “Pharma Spreadsheet”).       Novartis also produced on

April 5 three royalty report spreadsheets showing country-by-

country royalties for three quarters of 2015.

     On April 12, Novartis produced thirty-six Agreements; on

April 16, it produced another eight.       In a letter of April 16,

Regeneron moved to preclude Novartis from using the Pharma

Spreadsheet and forty-four Agreements.

                                   6
     The Pharma Spreadsheet, titled “NPhAG Lucentis Overview in

kUSD at Period Rates,” consists of three rows -- net sales of

Lucentis, function costs, and volume units sold of Lucentis --

and columns for each quarter and year-end between 2011 and 2015.

According to Novartis, the Spreadsheet reflects sales data for

Lucentis only in those countries in which Eylea is also sold.

On the basis of the data presented in the Pharma Spreadsheet,

Novartis claims almost $537 million in lost profits for Pharma.

Prior to April 5, Novartis had produced a spreadsheet titled

“Global Net Sales and Costs for Lucentis Group,” which showed

net sales and function costs associated with Lucentis for Pharma

and its non-party affiliates for each quarter from 2011 through

the first quarter of 2015 without any separate presentation of

these numbers for Pharma alone.

     A hearing was held on April 24 to address, inter alia,

Regeneron’s request to preclude use of the late-produced

Agreements and the Pharma Spreadsheet.    At the conclusion of the

hearing, this Court issued a preliminary ruling precluding use

of “any supply/distribution agreements between [Pharma] and its

non-party affiliates” and “any spreadsheets first produced to

Regeneron on April 5, or thereafter.” 1   In response to Novartis’s


1 Regeneron asserts that the Court’s April 24 ruling precluding
the use of any spreadsheets first produced to Regeneron on April
5 or thereafter encompasses three royalty reports from 2015
produced on April 5. These reports were not the subject of
                                  7
request to brief this issue, the Court invited Novartis to

submit briefing in the form of a motion for reconsideration and

ordered that briefing on the issue address whether the ruling

precluding the use of these late-produced documents has “the

practical effect of excluding any claim by plaintiffs for lost-

profits damages.”   Briefing was fully submitted on May 24.



                                 Discussion

     The standard for granting a motion for reconsideration is

“strict.”   Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).

“[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court

overlooked.”   Id. (citation omitted).   “A motion for

reconsideration should be granted only when the defendant

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.”    Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013) (citation omitted).    It is “not a vehicle for

relitigating old issues, presenting the case under new theories,




Regeneron’s April 16 motion nor were they discussed at the April
24 hearing. They are not therefore subject to the Court’s April
24 ruling.
                                   8
securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at 52

(citation omitted).    The decision to grant or deny the motion

for reconsideration is within “the sound discretion of the

district court. . . .”    Aczel v. Labonia, 584 F.3d 52, 61 (2d

Cir. 2009) (citation omitted).

Patent Act Damages

     In this case, Novartis seeks either a reasonable royalty

award or lost-profits damages, whichever is greater.     Under the

Patent Act, “the court shall award [the patent owner] damages

adequate to compensate for the infringement but in no event less

than a reasonable royalty for the use made of the invention by

the infringer.”   35 U.S.C. § 284.    To recover compensatory or

lost-profits damages “the patentee must establish . . . [the]

answer to a simply stated question: Had the Infringer not

infringed, what would the Patent Holder-Licensee have made?”

Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284

(Fed. Cir. 2017), cert. dismissed, 139 S. Ct. 44 (2018)

(citation omitted).    “To recover lost profits, a patent owner

must prove a causal relation between the infringement and its

loss of profits.”    Georgetown Rail Equip. Co. v. Holland L.P.,

867 F.3d 1229, 1240 (Fed. Cir. 2017) (citation omitted).

     In determining a patentee’s entitlement to lost profits,

courts often, but are not required to, apply the Panduit test,

                                  9
first articulated by the Sixth Circuit.   Panduit Corp. v.

Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152 (6th Cir. 1978).

See Mentor Graphics, 851 F.3d at 1284.    Under the Panduit test,

“a patent owner must prove: (1) demand for the patented product,

(2) absence of acceptable noninfringing substitutes, (3) his

manufacturing and marketing capability to exploit the demand,

and (4) the amount of the profit he would have made.”   Panduit,

575 F.2d at 1156.   The Federal Circuit has “affirmed lost

profits awards based on a wide variety of reconstruction

theories in which the patentee has presented reliable economic

evidence of but for causation.”    Georgetown Rail Equip. Co., 867

F.3d at 1243 (citation omitted).

Standards for Preclusion of Late-Produced Discovery

     Rule 26(a) requires, in relevant part, that a party

     must, without awaiting a discovery request, provide to
     the other parties . . . a computation of each category
     of damages claimed by the disclosing party -- who must
     also make available for inspection and copying as
     under Rule 34 the documents or other evidentiary
     material, unless privileged or protected from
     disclosure, on which each computation is based,
     including materials bearing on the nature and extent
     of injuries suffered.

Fed. R. Civ. P. 26 (a)(1)(A).   This rule has been interpreted as

requiring that “[a] party claiming damages or other monetary

relief must, in addition to disclosing the calculation of such

damages, make available the supporting documents for inspection

and copying as if a request for such material had been made

                                  10
under Rule 34.”   Design Strategy, Inc. v. Davis, 469 F.3d 284,

296 (2d Cir. 2006) (citation omitted).

     Rule 26(e)(1)(A) requires that

     A party who has made a disclosure under Rule 26(a) --
     or who has responded to an interrogatory, request for
     production, or request for admission -- must
     supplement or correct its disclosure or response:
     (A) in a timely manner if the party learns that in
     some material respect the disclosure or response is
     incomplete or incorrect, and if the additional or
     corrective information has not otherwise been made
     known to the other parties during the discovery
     process or in writing; or
     (B) as ordered by the court.

Fed. R. Civ. P. Rule 26(e)(1)(A) (emphasis supplied).

     Under Fed. R. Civ. P., Rule 37, courts may impose “a wide

range of sanctions for . . . discovery abuses.”   Mali v. Fed.

Ins. Co., 720 F.3d 387, 392 (2d Cir. 2013).   Rule 37(c)

addresses sanctions for a party’s failure to make required

disclosures.   This rule provides, in relevant part:

     If a party fails to provide information or identify a
     witness as required by Rule 26(a) or (e), the party is
     not allowed to use that information or witness to
     supply evidence on a motion, at a hearing, or at a
     trial, unless the failure was substantially justified
     or is harmless. In addition to or instead of this
     sanction, the court, on motion and after giving an
     opportunity to be heard:
          (A) may order payment of the reasonable expenses,
     including attorney's fees, caused by the failure;
          (B) may inform the jury of the party's failure;
     and
          (C) may impose other appropriate sanctions,
     including any of the orders listed in Rule
     37(b)(2)(A)(i)-(vi).

Fed. R. Civ. P. 37(c) (emphasis supplied).

                                11
     Rule 37(b)(2)(A) governs sanctions for a party’s failure to

obey discovery orders.   That rule provides:

     If a party . . . fails to obey an order to provide or
     permit discovery, including an order under Rule 26(f),
     35, or 37(a), the court where the action is pending
     may issue further just orders. They may include the
     following:
          (i) directing that the matters embraced in the
     order or other designated facts be taken as
     established for purposes of the action, as the
     prevailing party claims;
          (ii) prohibiting the disobedient party from
     supporting or opposing designated claims or defenses,
     or from introducing designated matters in evidence;
          (iii) striking pleadings in whole or in part;
          (iv) staying further proceedings until the order
     is obeyed;
          (v) dismissing the action or proceeding in whole
     or in part;
          (vi) rendering a default judgment against the
     disobedient party; . . .

Fed. R. Civ. P. 37(b)(2)(A) (emphasis supplied).

     To determine whether preclusion of discovery is appropriate

under Rule 37, a court must consider the following four factors:

“(1) the party's explanation for the failure to comply with the

disclosure requirement; (2) the importance of the [evidence];

(3) the prejudice suffered by the opposing party as a result of

having to prepare to meet the new [evidence]; and (4) the

possibility of a continuance.”   Design Strategy, 469 F.3d at 296

(citation omitted).   In Design Strategy, the Second Circuit

found that prejudice to the opposing party was “severe” where

evidence of lost profits was not disclosed because “discovery



                                 12
would have had to be reopened to determine whether [the

plaintiff’s] calculations were proper.”      Id. at 297.

Pharma Spreadsheet

     Novartis does not seek reconsideration of the Court’s

ruling precluding its use of the Agreements at trial. 2    Novartis

contends only that it should not be precluded from relying on

the Pharma Spreadsheet at trial.      Novartis presents

substantially the same arguments as to why the Pharma

Spreadsheet should not be precluded that it presented at the

April 24 hearing.    These arguments are unavailing and the Court

declines to reconsider its April 24 ruling precluding the use of

the Pharma Spreadsheet in this litigation.

     a. Explanation for failure to produce

     Novartis does not offer a satisfactory explanation for its

failure to timely produce the Pharma Spreadsheet.      While, as

explained at the April 24 conference, there is no indication

that this spreadsheet was withheld in bad faith, Novartis’s

failure to timely produce this important set of calculations

reflects an absence of adequate care and diligence in Novartis’s

prosecution of its damages claims.      Novartis was required by

Rule 26(a) to disclose its computation of damages and, upon




2 Novartis contends the Agreements are only relevant to rebut
Regeneron’s contention, which Novartis considers dubious, that
Pharma does not sell Lucentis.
                                 13
request, the records upon which it relied for that computation,

and by Rule 26(e) to timely supplement this disclosure if

Novartis discovered it was incorrect or incomplete.      The Pharma

Spreadsheet –- apparently the only document produced to date

that calculates Pharma’s lost profits –- plainly falls within

this requirement.

     Novartis contends that the schedule in this case, which did

not require responses to contention interrogatories to be served

until April 5, 2019, the same day the parties exchanged opening

expert reports, allowed it to wait until that day to disclose

that it would only seek Pharma’s lost profits here, and not the

lost profits experienced by both Pharma and its distributors.

Not so.    Rule 26(a) required it to explain its computation for

damages in its initial disclosures, Rule 26(e) required it to

promptly supplement its computation, and Regeneron’s requests

also required it to be produced.      Indeed, Novartis produced

other financial data during the discovery period that it

believed was relevant to discovery of its damages theory.

     To explain its failure to produce the Pharma Spreadsheet

before the close of discovery, Novartis characterizes the Pharma

Spreadsheet as a correction of a previously produced spreadsheet

that combined Pharma’s profits with its third-party affiliates’

profits.   Novartis argues that the initial combination of

affiliate and Pharma financial information had been inadvertent.

                                 14
At the April 24 Conference, Novartis explained that it was only

in preparing its expert report on damages, which was due on

April 5, that it realized it needed to separate out Pharma’s

profits alone.    This explanation for the delay does not alter

the conclusion that the delay reflects a lack of due diligence

on the part of Novartis.

     b. Importance

     The Pharma Spreadsheet is important in the calculation of

Novartis’s lost profits, which is why Novartis produced it at

the time it served the expert report from its damages expert.

But, according to Novartis, its preclusion will not prevent it

from proving its lost profits.

     Novartis’s theory of lost-profits damages hinges on the

profits that Pharma would have made from its sale of Lucentis to

its affiliates -- which in turn sell Lucentis on the open market

-- but for the sale of the accused product.    According to

Novartis, the Pharma Spreadsheet streamlines the calculation of

lost profits, but is not essential to its ability to calculate

lost profits.    Novartis asserts that its expert can rely on

assumptions about what share of the sales or profits -- as

reflected in a timely-produced spreadsheet -- were attributable

to Pharma as opposed to its distributor affiliates.    It remains

to be seen whether an expert report calculating lost profits on

the basis of assumptions -- rather than on records showing the

                                 15
actual profits made by Pharma alone -- would be sufficiently

reliable to allow the calculation to be admissible at trial, or

if admissible, persuasive.   In any event, Novartis asserts that

the late-produced Pharma Spreadsheet is useful but not critical

to proof of its lost profits.

     c. Prejudice

     According to Regeneron, the principal prejudice it has

suffered is the ability to explore during the discovery period

the nature of the closed market between Novartis and its

affiliates.   In particular, it claims to have lost the ability

to test during that period the extent to which the inter-company

transfers reflect fair market value or other factors like

taxation and the impact of country-specific factors on the

transfers.

     Regeneron has not shown it would have succeeded, over

Novartis’s objection, in pursuing the extensive discovery of the

inter-company relationships and the country-specific conditions

it outlines in opposition to this motion.   Regeneron has not

shown that, whatever those relationships and conditions are,

they would have been any different because of the entry of Eylea

into the market.

     Moreover, the extent of any prejudice to Regeneron is

minimized by Novartis’s timely production of other financial

records.   These include a spreadsheet showing the combined

                                16
profits of Pharma and its affiliates, and other documents

showing country-by-country unit sales, net sales and gross

sales.   Regeneron has deposed a Novartis 30(b)(6) witness

regarding various financial matters.   It also declined

Novartis’s offer of a follow-up 30(b)(6) deposition to answer

questions about the Pharma Spreadsheet.   Thus, while Regeneron

has shown that it has suffered some prejudice by receiving an

altered calculation of damages only after the close of

discovery, it has not shown that the late production of the

Pharma Spreadsheet has caused it significant prejudice.

     d. Possibility of a Continuance

     Neither Regeneron nor Novartis seeks a continuance to

further address this issue.   This case was filed some seven

years after similar claims for patent infringement were brought

by Novartis against other companies and over three years after

the expiration of the patent at issue.    Expeditious resolution

of this matter is in the interest of all parties.

     Having again weighed the four factors to be considered

before imposing sanctions under Rule 37, it is appropriate to

sanction Novartis for its failure to timely produce the Pharma

Spreadsheet.   The Court’s April 24 ruling precluding use of the

Pharma Spreadsheet in this litigation remains in place.




                                17
                             Conclusion

     Regeneron’s April 16, 2019 request to preclude Novartis

from offering at trial the Agreements or the Pharma Spreadsheet

is reaffirmed and Novartis’s May 1, 2019 request for

reconsideration is denied.


Dated:    New York, New York
          July 12, 2019



                                __________________________
                                        DENISE COTE
                               United States District Judge




                                 18
